DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 6, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner, either individually or in combination discloses the claimed aspects of:  A touch display device comprising:
a light-emitting element disposed on a substrate, and including an anode, a light-emitting stack on the anode, and a cathode on the light-emitting stack:
an encapsulation unit including a first inorganic encapsulation layer on the light-emitting element, a second inorganic encapsulation layer on the first inorganic encapsulation layer, and the organic encapsulation layer disposed between the first and second inorganic encapsulation layer;
a plurality of touch electrodes disposed on the encapsulation unit;
a first test pattern formed on a peripheral portion of the substrate, and formed of a same material as the cathode disposed on the light-emitting stack to measure at least one of a thickness, resistance and electrical properties of the cathode; and
a test cover layer formed of a same material as at least one of the encapsulation unit disposed between the light-emitting element and the plurality of touch electrodes,


As to claim 16, claim 16 is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
12/05/2021